Detailed Action
	This action is responsive to an original non-provisional application filed on 11/4/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 1-16 are currently pending.  Claims 1 and 9 are independent claims. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on December 13, 2021 is acknowledged.  Five pages of amended claims were received on 12/13/2021.  Claims 1-8 are no longer rejected under 35 U.S.C. 112(b), however Claims 9-16 are now rejected under 35 U.S.C. 112(b).  Additionally, Claims 1 and 9 are now objected to as noted below.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In Claim 1 Line 23, “the over center spring” should be revised to “the over-center torsion spring” to ensure proper antecedent basis. 
In Claim 1 Lines 23-24, “the gear cage” should be revised to “the moveable gear cage” to ensure proper antecedent basis. 
In Claim 9 Line 16, “the over center spring” should be revised to “the over-center spring” to ensure proper antecedent basis with proper hyphenation.
In Claim 9 Line 21, “a first side of the over-center torsion spring” should be revised to “a first side of the over-center spring” to ensure proper antecedent basis. 
In Claim 9 Line 22, “a second side of the over-center torsion spring” should be revised to “a second side of the over-center spring” to ensure proper antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because Lines 17-18 state “wherein the over center spring moves at last one of the first drive gear toward the output shaft and the second drive gear toward the output shaft”, and it is not clear what this statement means.  It appears that there may be a scrivener’s error in the claim.  If “at last one” is supposed to state “at least one”, the sentence is not grammatically correct.  For the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 10,464,083 to Onofrio et al. (“Onofrio”) in view of US Patent 5,148,991 to Kah (“Kah”).  
	As to Claim 1, Onofrio discloses an oscillating sprinkler (Fig. 4 #100) comprising:
	a sprinkler housing (Fig. 4 #108) including an inlet for connection to a supply of water (Fig. 4, the inlet at the bottom of #108); 
	a nozzle assembly (Fig. 5  #105) mounted in the sprinkler housing (Fig. 5 #104) and configured to direct water out of the oscillating sprinkler, said nozzle assembly in fluid connection with the sprinkler housing; 
	an output shaft (Fig. 12 #120) mounted in the sprinkler housing and connected to the nozzle assembly; 

	the drive assembly including: 
	a movable gear cage (See annotated Fig. 10A, the gear cage including #122B and the portions of #122 that are above and below 122C and 112D); 
	a toggle (Fig. 10 #118) connected to the movable gear cage for changing a direction of rotation of the output shaft; 
	a first drive gear (Fig. 10 # 122C) mounted on a first side of the movable gear cage configured to rotate the nozzle assembly in a first direction and a second drive gear (Fig. 10 # 122D) mounted on a second side of the movable gear cage and configured to drive the nozzle assembly in a second direction, opposite the first direction (Col. 3 Lines 59-67 and Col. 4 Lines 1-3, the drive gears 122C and 122D rotate the bull gear 118 which rotates the nozzle assembly 104),
	the movable gear cage configured to hold the first drive gear in driving engagement with the output shaft in a first position until the second drive gear is moved into a second position where the movable gear cage is in driving engagement with the output shaft (Col. 3 Lines 27-36); and
	a pair of extensions (Fig. 8 #120A and #116B) rotatable with the output shaft and configured to engage the toggle and to move the movable gear cage to change the direction of rotation of the output shaft (Col. 4 Lines 17-25). 
	Regarding Claim 1, Onofrio does not disclose comprising an over-center torsion spring positioned to bias the movable gear cage in at least one of the first position and the second position wherein the over center spring moves the gear cage toward the first position or the second position to 
	Also, regarding Claim 6, Onofrio does not disclose wherein the over-center torsion spring includes a lower lateral protrusion that extends into a slot formed below the top surface of the surface supporting the movable gear cage.
	However, Kah discloses, an oscillating sprinkler (See Annotated Fig. 1) with a drive assembly (See Annotated Fig. 1) including a movable gear cage (Fig. 2 #18 “reversing gear cage assembly”) and an over-center torsion spring (Fig. 2 #39 “over-center biasing spring”) positioned to bias the movable gear cage in at least one of a first position and a second position (See Col. 8 Lines 42-54), wherein the over center spring moves the gear cage toward the first position or the second position to prevent the movable gear cage from stalling in between the first position and the second position (See Col. 9 Lines 42-57, the over center spring moves the gear cage toward the first or the second position when the terminal gear 44 is disengaged so terminal gear 30 is then engaged, and vice versa, thus avoiding stalling when disengagement of one gear occurs) wherein the over-center torsion spring includes a lower lateral protrusion (See Annotated Fig. 1, the lower lateral protrusion is a leg portion of #39 that is inserted into hole #41, and it can be seen that the leg portion of #39 protrudes at least to some extent laterally and below relative to a center coil portion of #39) that extends into a slot (Fig. 5 #41 “wire hole”) formed below a top surface of a surface supporting surface supporting the movable gear cage (See Annotated Fig. 1, #41 is formed below a surface of #4 base member, and #4 supports the movable gear cage).	

	Regarding Claim 2, Onofrio further discloses a first torsion spring provided on a first side of the over-center torsion spring (See annotated Fig. 10A #135); 
	a second torsion spring position on a second side of the over-center torsion spring (See annotated Fig. 10A),
	the first torsion spring and the second torsion spring biasing the movable gear cage into the first position when the first drive gear is engaged and into the second position when the second drive gear is engaged (Col. 3 Lines 47-58, the springs are connected to the trip arm 118 which is connected to the drive gear assembly 122, and the movement of the trip arm is assisted by the springs, thus the springs bias the movable gear cage); 
	the first torsion spring including a first lateral projection formed on a bottom of the first torsion spring (See annotated Fig. 10A) and the second torsion spring including a second lateral projection formed at a bottom of the second torsion spring (See annotated Fig. 10A), at least one of the first lateral projection of the first torsion spring and the second lateral projection of the second torsion spring 
	Regarding Claim 3, Onofrio further discloses wherein a position of at least one extension of the pair of extensions is adjustable to set an arc of rotation of the nozzle assembly (Col. 4 Lines 17-25).
	Regarding Claim 5, Onofrio further discloses wherein the output shaft (Fig. 12 # 120) comprises an inner ring with a plurality of teeth (Fig. 12 # 120B) mounted thereon and the first drive gear and second drive gear engage the plurality of teeth to rotate the output shaft (Col. 3 Lines 59-67). 
	Regarding Claim 7, Onofrio discloses the oscillating sprinkler further comprising a turbine assembly mounted in the sprinkler housing and in fluid communication with the supply of water (Fig. 9 #117), the turbine assembly including a rotating shaft (Fig. 9 # 122A) connected to the movable gear cage to provide for rotation of the output shaft (Col. 3 Lines 33-36). 
	Regarding Claim 8, Onofrio further discloses wherein the movable gear cage comprises a common gear (Fig. 10 #122B) connected to the rotating shaft of the turbine assembly (Fig. 9 # 122A) and interacting with the first drive gear and the second drive gear (Col. 3 Lines 37-46). 
	As to Claim 9, Onofrio discloses an oscillating sprinkler (Fig. 4 #100) comprising: a sprinkler housing (Fig. 4 #108) including an inlet connected to a supply of water (Fig. 4, the inlet at the bottom of #108); 
	a nozzle assembly (Fig. 5 #105) configured to direct water out of the sprinkler; 
	an output shaft (Fig. 12 #120) mounted in the sprinkler housing and connected to the nozzle assembly; 
	a movable gear cage (See Annotated Fig. 10B) mounted in the sprinkler housing and movably contacting the output shaft, 
	the movable gear cage including: 

	a first drive gear (Fig. 10 #122C) on one side of a center position and a second drive gear (Fig. 10 #122D) on a second side of the center position, the first and second drive gears alternately engageable with the output shaft in a first position and a second position to rotate the nozzle assembly in opposite directions (Col. 3 Lines 59-67 and Col. 4 Lines 1-3, the drive gears 122C and 122D rotate the bull gear 118 which rotates the nozzle assembly 104),
	wherein both the first drive gear and the second drive gear are out of engagement with the output shaft when the movable gear cage is in a center position between the first position and the second position (Col. 3 Lines 59-67, a center position being a position of #122 when it is being pivoted between a state of 122C engaging with 120B and a state of 122D engaging with 120B); 
	two extensions (Fig. 8 #120A and #116B) rotatable with the output shaft for contacting the toggle to change the direction of rotation of the output shaft and move the movable gear cage over its center position (Col. 4 Lines 17-25);
	a first torsion spring (See annotated Fig. 10B #135) provided a first side of the over-center torsion spring (See annotated Fig. 10B #135); and
	a second torsion spring (See annotated Fig. 10B) positioned on a second side of the over-center torsion spring (See annotated Fig. 10B), 
	the first torsion spring and the second torsion spring biasing the movable gear cage into the first position when the first drive gear is engaged and into the second position when the second drive gear is engaged (Col. 3 Lines 47-58, the springs are connected to the trip arm 118 which is connected to the drive gear assembly 122, and the movement of the trip arm is assisted by the springs, thus the springs bias the movable gear cage);  4828-5706-1037v.1- 14 – 

	Regarding Claim 9 Onofrio does not disclose comprising an over-center spring configured to bias at least one of the first drive gear and the second drive gear into engagement with the output shaft, wherein the over center spring moves at last one of the first drive gear toward the output shaft or the second drive gear toward the output shaft (See Fig. 1, Onofrio discloses trip stops 124A and 124B that bias the movable gear cage in at least one of the first position and the second position, and does not disclose any springs that bias drive gears into engagement with the output shaft.  Springs 135 are disclosed to assist movement of trip arm 118).   
	Also, regarding Claim 10, Onofrio does not disclose wherein the over-center spring is a torsion spring. 
	Additionally, regarding Claim 14, Onofrio does not disclose wherein the over-center spring includes a lower lateral protrusion that extends into a slot formed below a top surface of the gear cage support surface supporting the movable gear cage.   
	However, Kah discloses, an oscillating sprinkler (See Annotated Fig. 1) with a movable gear cage (Fig. 2 #18 “reversing gear cage assembly”) and an over-center spring that is a torsion spring (Fig. 2 #39 “over-center biasing spring”, which in Figs. 1 and 2 appears to be a torsion spring) configured to bias at least one of a first drive gear (Fig. 2 #44 “drive gear”) and a second drive gear (Fig. 2 #30 “drive gear”) 
	Therefore, regarding Claims 9,10, and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to include an over-center spring that is a torsion spring configured to bias at least one of the first drive gear and the second drive gear into engagement with the output shaft, wherein the over center spring moves at last one of the first drive gear toward the output shaft and the second drive gear toward the output shaft, wherein the over-center spring includes a lower lateral protrusion that extends into a slot formed below a top surface of the gear cage support surface supporting the movable gear cage, as taught by Kah for the purpose of carrying the moveable gear cage over a reversing center position with a controlled arc without disengaging the moveable gear cage (See Col. 3 Lines 27-49).  Furthermore, positioning the over-center spring on the oscillating sprinkler of Onofrio as taught by Kah would result in the first torsion spring being placed on one side of the over-center spring, and the second torsion spring being placed on a second side of the over-center spring, since any placement of the over-center spring would result in such an arrangement relative to positions of the first torsion spring and the second torsion spring.

	Regarding Claim 13, Onofrio further discloses wherein the output shaft (Fig. 12 # 120) comprises an inner ring with a plurality of teeth (Fig. 12 # 120B) mounted thereon and the first drive gear and second drive gear engage the plurality of teeth to rotate the output shaft (Col. 3 Lines 59-67).
	Regarding Claim 15, Onofrio further discloses the oscillating sprinkler comprising a turbine assembly (Fig. 9 #117) mounted in the sprinkler housing and in fluid communication with the supply of water, the turbine assembly including a rotating shaft (Fig. 9 # 122A) connected to the movable gear cage to provide for rotation of the output shaft (Col. 3 Lines 33-36). 
	Regarding Claim 16, Onofrio further discloses wherein the movable gear cage further comprises a common gear (Fig. 10 # 122B) connected to the rotating shaft of the turbine assembly (Fig. 9 # 122A) and interacting with the first drive gear and the second drive gear (Col. 3 Lines 37-46). 

	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onofrio in view of Kah and US Patent 3,921,912 to Hayes (“Hayes”)
	Regarding Claim 4, in reference to the oscillating sprinkler of Onofrio in view of Kah as applied to Claim 3 above, Onofrio further discloses wherein the arc of rotation is adjustable to a range of angles (Col. 4 Lines 17-25, Figs. 1-3) but fails to disclose wherein the arc of rotation of the nozzle assembly is adjustable between 0 and 360 degrees. 
	However, Hayes discloses an oscillating sprinkler (See Fig. 1) wherein an arc of rotation of is adjustable between 0 and 360 degrees (See Col. 2 Lines 20-25, Col. 10 Lines 15-32, and the abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to have the arc of 
	Regarding Claim 12, in reference to the oscillating sprinkler of Onofrio in view of Kah as applied to Claim 11 above, Onofrio further discloses wherein the arc of rotation of the nozzle assembly is adjustable to a range of angles (Col. 4 Lines 17-25, Figs. 1-3) but fails to disclose wherein the arc of rotation is adjustable between 0 and 360 degrees. 
	However, Hayes discloses an oscillating sprinkler (See Fig. 1) comprising a nozzle assembly wherein the arc of rotation of an oscillating nozzle assembly (Fig. 1 #22 “nozzle”) is adjustable between 0 and 360 degrees (See Col. 2 Lines 20-25, Col. 10 Lines 15-32, and the abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillating sprinkler of Onofrio to have the arc of rotation of the nozzle assembly be adjustable between 0 and 360 degrees, as taught by Hayes for the purpose of spraying of spraying over any desired range of areas (See Col. 2 Lines 6-11).



    PNG
    media_image1.png
    644
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    843
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    837
    791
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered.
The claims have been amended such that Claims 1-8 are no longer rejected under 35 U.S.C. 112(b).  However, Claims 9-16 are now rejected under 35 U.S.C. 112(b) as noted above.  Furthermore, Claims 1 and 9 are now objected to as noted above.
Applicant’s arguments with respect to Claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752                                                                                                                                                                                         
/CODY J LIEUWEN/               Primary Examiner, Art Unit 3752